Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	Applicants’ amendment of 5/19/ 2021 is acknowledged and entered. 
Claims 35-57 and 61-71 are pending. Claims 35-37, 42, 46-55 and 57 were examined before. New claims 61-71 belong to examined claims. Claims 38-41, 43-45 and 56 are withdrawn.

Claims 38-41, 43-45 and 56 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   35-37, 42, 46-55 and 57 and claims 38-41, 43-45 and 56 as set forth in the Office action mailed on, 10/27/20 is hereby withdrawn and claim 38-41, 43-45 and 56   are hereby rejoined with claims 35-37, 42, 46-55, 57 and new claims 61-71 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
Paula Borden on 07/29/2021, an agreement was reached to amend claim 57 and to rejoin claims 38-41, 43-45 and 56 to place the application in condition for allowance.
Claims 35-57and 61-71 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Paula Borden on 07/29/2021.

EXAMINER’S AMENDMENT
Amend the Paragraph [0001] specification as follows:
This application is a continuation of U.S. Patent Application No. 15/555,026, filed August 31, 2017, US Patent 10704070, which is a national stage filing under 35 U.S.C. §371 of PCT/US2016/020729, filed March 3, 2016, which claims the benefit of U.S. Prov. App. No. 62/127,778, filed on March 3, 2015, each of which applications is hereby incorporated by reference in its entirety. 
Amend claim 35 as follows.
Claim 35 line 6 replace – 85% - with –90% -.
Claim 35 line 9 replace – 85% - with –90% -.


The following is an examiner’s statement of reasons for allowance:
Applicants have  developed a new method of producing a compound of Formula (A) (as shown in claim 35), the method comprising: culturing a host cell in vitro in a growth medium, wherein the host cell is genetically modified with one or more heterologous nucleic acids comprising nucleotide sequences encoding: i)    a heterologous oxygenase polypeptide comprising an amino acid sequence having at least 90% amino acid sequence identity to SEQ ID NO:1 , 21, 22, 23 or 24; and ii)    a heterologous glucosyltransferase polypeptide comprising an amino acid sequence having at least 90% amino acid sequence identity to SEQ ID NO:3, 4, 5, 6, 7 or 8. Prior art does not anticipate  method of producing a compound of Formula (A) (as shown in claim 35), the method comprising: culturing a host cell in vitro in a growth medium, wherein the host cell is genetically modified with one or more heterologous nucleic acids comprising nucleotide sequences encoding: i)    a heterologous oxygenase polypeptide comprising an amino acid sequence having at least 90% amino acid sequence identity to SEQ ID NO:1 , 21, 22, 23 or 24; and ii)    a heterologous glucosyltransferase polypeptide comprising an amino acid sequence having at least 90% amino acid sequence identity to SEQ ID NO:3, 4, 5, 6, 7 or 8. Therefore the method of producing a compound of Formula (A) (as shown in claim 35), the method comprising: culturing a host cell in vitro in a growth medium, wherein the host cell is genetically modified with one or more heterologous nucleic acids comprising nucleotide sequences encoding: i)    a heterologous oxygenase polypeptide comprising an amino acid sequence having at least 90% amino acid sequence identity to SEQ ID NO:1 , 21, 22, 23 or 24; and ii)    a 

The filing of Terminal Disclaimers over US Patent 10704070 obviated all possible double patenting issues. The terminal disclaimers filed on 5/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10704070 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

 Thus claims 35-57and 61-71 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652